DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 12-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shope (US 20120249356) in view of Hyde et al (US 20160306063)
With respect to claim 1, 12, and 20, Shope teaches a moving device for generating a map related to an object (para 19, “Return signal 38 can be used to construct an image of object 32 at surface 28 or in subsurface”), 
the moving device comprising: a body; a running unit configured to move the body (fig 1, item 24); 
a sensing circuitry configured to radiate at least one sensing signal toward a region in a vicinity of the moving device (fig 1, item 34 and para 19, The particular modulation scheme for generating beacon signal);
a memory storing at least one instruction; and a processor configured to execute the at least one instruction to (para 26, processing, transmitting, and receiving functions of radar system 20 are implemented and controlled within SDR peripheral): 
control the sensing circuitry to radiate the sensing signal toward aboveground and underground regions in the vicinity of the moving device (fig 8, item 34 and Z1-Z5), 
and receive signals reflected from an aboveground object located on a ground in a task space of the moving device and an underground object located under the ground in the task space (fig 8, item 38 and Z1-Z5), 
and generate a map indicating distribution of the aboveground object and distribution of the underground object, based on the received reflected signals (para 19, “Return signal 38 can be used to construct an image of object 32 at surface 28 or in subsurface”).
With respect to claim 1, 12, and 20, Shope teaches does not teach update the generated map by using the underground object identified based on an underground reflected signal reflected from the underground object, as a landmark. Hyde teaches update the generated map by using the underground object identified based on an underground reflected signal reflected from the underground object, as a landmark (para 7, “a reference underground volume from the memory, and identify a potential sub-surface resource by comparing the characteristic of the sub-surface feature with the information relating to the reference underground volume”). It would have been obvious to modify Shope to include update the generated map by using the underground object identified based on an underground reflected signal reflected from the underground object, as a landmark because it would help identify a potential subsurface resource.
With respect to claim 2 and 13, Shope teaches the signals reflected from the aboveground and underground objects comprise an aboveground reflected signal reflected from the aboveground object and an underground reflected signal reflected from the underground object (fig 8, items 34 and 38 and Z1-Z5).
With respect to claim 3 and 14, Shope teaches the processor is further configured to execute the at least one instruction to: control the sensing circuitry to sequentially radiate a plurality of sensing signals while the moving device is moving, and distinguish between the aboveground reflected signal and the underground reflected signal, based on variations of distance values calculated using the signals reflected from the aboveground and underground 
With respect to claim 5 and 16, Shope teaches the processor is further configured to execute the at least one instruction to identify locations of the aboveground and underground objects, based on distance values calculated using the signals reflected from the aboveground and underground objects, and a location of the moving device (para 19, signal 38 can subsequently be used to locate and/or construct an image of object 32 at surface 28 or in subsurface 30 and para 49 “roundtrip time duration 142 can be readily determined for each standoff distance 136. Each determined roundtrip time duration 142 is presented in a first table 144 associated with standoff distance.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shope in view of Hyde as applied to claim 2 and 13 above, and further in view of Reznack et al (US 9915727).
With respect to claim 4 and 15, Reznack teaches the processor is further configured to execute the at least one instruction to determine characteristics of the aboveground and underground objects, based on a frequency of the sensing signal, signal attenuation of the aboveground reflected signal, and signal attenuation of the underground reflected signal (col 5, lines 30-40,  a deep target object 108 may respond better to lower frequency signals 112, while a shallower target object 106 may respond better to higher frequency signals 110. Therefore, in Shope in view of Hyde to include the processor is further configured to execute the at least one instruction to determine characteristics of the aboveground and underground objects, based on a frequency of the sensing signal, signal attenuation of the aboveground reflected signal, and signal attenuation of the underground reflected signal because it is merely the use of a known technique to measure the characteristics of aboveground and underground objects using a ground penetrating radar in the ground penetrating radar device of Shope with no new or unexpected results.
Claim 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shope in view of Hyde as applied to claim 2 and 13 above, and further in view of Moussally et al (US 5673050). 
With respect to claim 7 and 18, Moussally teaches the processor is further configured to execute the at least one instruction to: control the sensing circuitry to radiate a radio-frequency (RF) signal in a downward direction of the moving device, and receive the underground reflected signal reflected from the underground object (col 4, lines 10-20, radar to enable the coherent processing of the signal reflections received from various buried objects”), identify a location of the moving device corresponding to a time when the RF signal is radiated (col 8, lines 34-40,  inertial navigation/GPS data 59 can be used in lieu of the data received from the phase reference repeaters), and generate distribution information indicating distribution of the underground object located under the task space, based on the received underground reflected signal and the identified location (col 3, lines 32-37, The present invention uses a matched filter correlation processing technique which would compare the observed characteristics of the signals reflected from the underground objects with a library of stored functions of known reflectance (i.e., electromagnetic scattering), characteristics of various types of objects and Shope in view of Hyde to include teaches the processor is further configured to execute the at least one instruction to: control the sensing circuitry to radiate a radio-frequency (RF) signal in a downward direction of the moving device, and receive the underground reflected signal reflected from the underground object, identify a location of the moving device corresponding to a time when the RF signal is radiated, and generate distribution information indicating distribution of the underground object located under the task space, based on the received underground reflected signal and the identified location because it is merely a substitution of a well-known method to map above ground and underground objects of Moussally in the ground penetrating radar device of Shope with no new or unexpected results.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shope in view of Hyde in view of Reznack as applied to claim 4 above, and further in view of Eccles et al (US 20150356341).
With respect to claim 10, Eccles et al (US 20150356341). Eccles teaches the characteristics of the aboveground object comprises at least one of material information of the aboveground object or type information of the aboveground object (para 131, database entries may be removed from the database such that the resulting reduced database only includes classifications for terrain features, types of terrain, or object that might reasonably be expected to occur in the area being surveyed). It would have been obvious to modify Shope in view of Hyde in view of Reznack as to include teaches the characteristics of the aboveground object comprises at least one of material information of the aboveground object or type information of the aboveground object because is merely applying a known method to determine object material or type by use of a ground penetrating radar with no new or unexpected results.
Claim 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shope in view of Hyde1 and 13 above, and further in view of Olsson et al (US 10677820).
With respect to claim 11 and 19, Olsson teaches the sensing circuitry comprises a first RF sensor and a second RF sensor, and wherein the first RF sensor configured to detect the underground reflected signal and the second RF sensor configured to detect the aboveground reflected signal are mounted at different locations to radiate RF signals in different directions (fig 17a). It would have been obvious to modify Shope in view of Hyde to include teaches the sensing circuitry comprises a first RF sensor and a second RF sensor, and wherein the first RF sensor configured to detect the underground reflected signal and the second RF sensor configured to detect the aboveground reflected signal are mounted at different locations to radiate RF signals in different directions because it is merely a substitution of the placement of the radar device with no new or unexpected results.
Allowable Subject Matter
Claims 6, 8, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. Applicant argues claim 1 should be allowed because it includes claim 9 and claim 9 was previously allowable if rewritten in independent form and included all of the limitations of the base claim and any intervening claims.
Response: the applicant only include claim 9 when rewriting the claim and not the intervening claims 2 and 8. The claim is therefore allowable as written.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648